UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-2089



KEBEBUSH DELESSA DADI,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-233-107)


Submitted:   April 1, 2005                 Decided:   April 22, 2005


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Thomas Hailu, Arlington, Virginia, for Petitioner. Peter D.
Keisler, Assistant Attorney General, James A. Hunolt, Senior
Litigation Counsel, J. Brady Dugan, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Kebebush Delessa Dadi, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals   (“Board”)   denying   her   motion   to    reopen   immigration

proceedings. We have reviewed the record and the Board’s order and

find no abuse of discretion. Accordingly, we deny the petition for

review for the reasons stated by the Board.         See In re: Dadi, No.

A95-233-107 (B.I.A. Aug. 3, 2004).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                        PETITION DENIED




                                 - 2 -